DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, & 10-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a plurality of spacers disposed on the first pixel defining layer, and disposed between the first substrate and a second substrate, wherein the spacers space apart from and do not contact the second electrodes of the first light-emitting element, the second light-emitting element, and the third light-emitting element, wherein the second electrode of the first light-emitting element and the second electrode of the fourth light-emitting element with identical polarity are disposed between the first light-emitting layer and the fourth light-emitting layer, the second electrode of the second light-emitting element and the second electrode of the fifth light-emitting element with identical polarity are disposed between the second light-emitting layer and the fifth light-emitting layer, and the second electrode of the third light-emitting element and the second electrode of the sixth light-emitting element with identical polarity are disposed between the third light-emitting layer and the sixth light-emitting layer.” with combination of the other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899